UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7886



JEFFREY EVANS LARK,

                                           Petitioner - Appellant,

          versus


GARY L. WINKLER, Warden, FPC Seymour Johnson
Camp,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-05-601-5-FL)


Submitted: May 16, 2006                          Decided: May 19, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Locke Turner Clifford, CLIFFORD, CLENDENIN,         O’HALE   &   JONES,
Greensboro, North Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jeffrey Evans Lark, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Lark v. Winkler, No. CA-05-601-5-FL (E.D.N.C.

filed Oct. 12, 2005; entered Oct. 26, 2005).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                               - 2 -